DISSENTING OPINION OF
MR. JUSTICE WOLF
The defendant moved for a judgment for abandonment, when there was still pending a motion for a judgment to permit the plaintiff to review the action of the court in sustaining a demurrer to the complaint. The court overlooked or ignored the motion of the plaintiff and rendered judgment for the defendant on the ground of abandonment. As against the plaintiff this action was a final judgment. The plainti ff therefore had a right to appeal and to show this court that the judgment for abandonment was improvidently or prematurely rendered. She did not appeal and her failure to do so is one obstacle to any action by this court on a writ of certiorari.
Perhaps the plaintiff did well and was well within her rights to ask the court to reconsider or set aside its judgment. The motion might perhaps be considered, as the majority opinion suggests, a proceeding under section 140 of the Code of Civil Procedure, always discretional, but the motion' more properly is to be considered a right in the plaintiff which the court should have granted in order not to persist in its error. The court overruled the motion on a totally erroneous ground. Now, as the judgment was not responsive to the motion made by the plaintiff, a motion to reconsider or set aside was for a matter not directly included in or considered by the court in rendering its judgment. Hence the order rendered was one after judgment. Literally any order dated after the judgment is an order after the judgment. The exclusion or exception is for matters directly included in the judgment, like weighing the evidence or acting upon a demurrer. As the court in no way considered the motion of the plaintiff, the judgment rendered did not fall within the exception that matters considered by the judgment *126can only be reversed by an appeal from such judgment. The plaintiff had two opportunities to appeal and did not avail herself of either of them.
Therefore the petitioner had no right to invoke an extraordinary remedy unless there was some special reason to distinguish her case from any other failure to appeal. Otherwise it would amount to a universal rule that a party who fails to take advantage of his right to appeal may, without showing anything extraordinary, invoke our extraordinary powers. The jurisprudence is clear to the effect that a writ of certiorari can not be used as a substitute for an appeal. Viejo v. District Court, 34 P.R.R. 795; Miranda v. Municipal Court, 36 P.R.R. 780; Guevara v. District Court, 37 P.R.R. 888.
The writ should have been quashed.